
	

114 HR 5174 IH: Veterans Education Enhancement Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5174
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mrs. Radewagen introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To make certain improvements in the laws administered by the Secretary of Veterans Affairs relating
			 to educational assistance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Education Enhancement Act of 2016. 2.Charge to entitlement for certain licensure and certification tests and national tests under Department of Veterans Affairs Post-9/11 Educational Assistance Program (a)Licensure and certification testsSection 3315(c) of title 38, United States Code, is amended by striking shall be determined and all that follows and inserting shall be pro-rated based on the actual amount of the fee charged for the test.
 (b)National testsSection 3315A of such title is amended— (1)in subsection (a), by adding at the end the following new paragraph:
					
 (3)A national test that evaluates prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning as so described.; and
 (2)in subsection (c), by striking shall be determined and all that follows and inserting shall be pro-rated based on the actual amount of the fee charged for the test. (c)Effective dateThe amendments made by this Act shall apply to a test taken after the date that is 90 days after the date of the enactment of this Act.
			3.Modification of percentage increase in rates payable under Department of Veterans Affairs
			 educational assistance programs
 (a)All-Volunteer forceSection 3015(h)(2) of title 38, United States Code, is amended— (1)by striking fiscal year 2014 and inserting fiscal year 2025; and
 (2)by striking fiscal year 2013 and inserting fiscal year 2024. (b)Survivors and dependentsSection 3564(b) of such title is amended—
 (1)by striking fiscal year 2014 and inserting fiscal year 2025; and (2)by striking fiscal year 2013 and inserting fiscal year 2024.
 4.Extension of authority for Veterans’ Advisory Committee on EducationSection 3692(c) of such title is amended by striking December 31, 2016 and inserting December 31, 2021. 5.Training for school certifying officials (a)Training requirementThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements relating to training for school certifying officials employed by covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code. If a covered educational institution does not ensure that a school certifying official employed by the educational institution meets such requirements, the Secretary may disapprove any course of education offered by such educational institution.
 (b)DefinitionsIn this section: (1)The term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code.
 (2)The term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution.
 (3)The term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code.
				6.Reduction of amount of housing stipend payments for reduction of course hours
 (a)In generalSubsection (i) of section 3313 of title 38, United States Code, is amended to read as follows:  (i)Determination of housing stipend payments (1)In generalAny monthly housing stipend payable under this section during the academic year beginning on August 1 of a calendar year shall be determined utilizing rates for basic allowances for housing payable under section 403 of title 37 in effect as of January 1 of such calendar year.
 (2)Reduction in cases of dropped classesIn the case of any individual who receives a monthly housing stipend payable under this section who reduces the number of course hours borne by the individual after the beginning of an academic period, the Secretary shall reduce the amount of the monthly housing stipend payable to the individual accordingly on a pro rata basis. If the Secretary determines that an individual received a monthly housing stipend at the beginning of a month and that the individual reduced the number of course hours borne by the individual such that the individual was not entitled to the full amount of the payment received for that month, the Secretary may reduce the amount payable to the individual for the subsequent month by an amount equal to the amount of the overpayment..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a month that begins on or after August 1, 2017.
			7.Limitation on use of reporting fees payable to educational institutions and joint apprenticeship
 training committeesSection 3684(c) of title 38, United States Code, is amended to read as follows:  (c) (1)The Secretary may pay to any educational institution, or to the sponsor of a program of apprenticeship, furnishing education or training under either this chapter or chapter 31, 34, or 35 of this title, a reporting fee which will be in lieu of any other compensation or reimbursement for reports or certifications which such educational institution or joint apprenticeship training committee is required to submit to the Secretary by law or regulation.
 (2)Such reporting fee shall be computed for each calendar year by multiplying $12 by the number of eligible veterans or eligible persons enrolled under this chapter or chapter 31, 34, or 35 of this title, or $15 in the case of those eligible veterans and eligible persons whose educational assistance checks are directed in care of each institution for temporary custody and delivery and are delivered at the time of registration as provided under section 3680(d)(4) of this title, during the calendar year. The reporting fee shall be paid to such educational institution or joint apprenticeship training committee as soon as feasible after the end of the calendar year for which it is applicable.
 (3)No reporting fee payable to an educational institution under this subsection shall be subject to offset by the Secretary against any liability of such institution for any overpayment for which such institution may be administratively determined to be liable under section 3685 of this title unless such liability is not contested by such institution or has been upheld by a final decree of a court of appropriate jurisdiction.
 (4)Any reporting fee paid to an educational institution or joint apprenticeship training committee after the date of the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2011 (Public Law 111–377)—
 (A)shall be utilized by such institution or committee solely for the making of certifications required under this chapter or chapter 31, 34, or 35 of this title or for otherwise supporting programs for veterans; and
 (B)with respect to an institution that has 75 or more enrollees described in paragraph (2), may not be used for or merged with amounts available for the general fund of the educational institution or joint apprenticeship training committee.
 (5)The reporting fee payable under this subsection shall be paid from amounts appropriated for readjustment benefits..
		
